Citation Nr: 0501999	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1970 
until September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
coronary artery disease and assigned a 30 percent disability 
evaluation for such condition effective September 29, 2000.  

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in September 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his attorney, if any, of 
any information and medical or lay evidence that is necessary 
to substantiate the claim.  As part of that notice, VA is 
required to indicate which information and evidence, if any, 
the claimant is required to provide to VA and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5103(a) (West 2002)); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board additionally notes that 38 U.S.C. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate an newly 
raised issue where section 5103(a) notice was previously 
issued in conjunction with an underlying claim.  See 
VAOPGCPREC 8-2003.  In the present case, however, the record 
shows that the appellant was not issued a VCAA notice letter 
either in connection with his underlying claim for service 
connection for coronary artery disease, or in connection with 
his claim of entitlement to an initial rating greater than 30 
percent for service-connected coronary artery disease here on 
appeal.  Therefore, as detailed below, a remand is required 
for corrective action.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in September 2003 with respect to the issue here 
on appeal.  However, having previously remanded this case for 
VCAA notice and in light of the appellant's contention that 
his service-connected coronary artery disease has increased 
in severity, the appellant should be afforded a VA 
reexamination for purposes of ascertaining the current 
severity of his coronary artery disease.

Accordingly, this case is remanded for the following:

1.  The RO should issue the appellant and his 
representative a VCAA notice letter in 
connection with his claim of entitlement to 
an initial rating greater than 30 percent for 
service-connected coronary artery disease 
here on appeal.  They should be notified of 
any information and medical or lay evidence 
that is necessary to substantiate the claim; 
which information and evidence, if any, the 
claimant is required to provide to VA; and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.  They 
should also be notified that the claimant 
should provide any evidence in his possession 
that pertains to his claim.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
reexamination by a physician with the 
appropriate expertise in diagnosing and 
evaluating heart/cardiological disabilities, 
to include coronary artery disease.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  The examiner should specifically 
address the following:

What is the current severity of the 
appellant's service-connected coronary 
artery disease?  The examiner must 
provide accurate and fully descriptive 
assessments of all clinical findings 
resulting from the appellant's service-
connected coronary artery disease.  In 
addition, the examiner must also address 
the presence or absence of the specific 
criteria set forth in VA's rating 
schedule for evaluating coronary artery 
disease, to include, but not limited to, 
any chronic congestive heart failure, 
workload in METs, dyspnea, fatigue, 
angina, dizziness, syncope, and any left 
ventricular dysfunction as indicated via 
ejection fraction percentage.

All appropriate testing in this regard should 
be accomplished, and a complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim of entitlement to 
an initial rating greater than 30 percent for 
service-connected coronary artery disease 
should then be readjudicated.  If the 
benefits sought on appeal remain denied, then 
the appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




